DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

	This Office Action is in response to the paper filed November 17, 2020.  Claims 34 and 43 have been amended.  Claims 34-45 are currently pending and under examination.

This application is a divisional that claims the benefit of U.S. Application No. 14/935743, filed November 9, 2015, which is a divisional of U.S. Application No. 13/783592, filed March 4, 2013, now U.S. Patent No. 9,212,357, which claims benefit of priority to provisional U.S. Application No. 61/753542, filed January 17, 2013, and Israeli Patent Application No. 223396, filed December 3, 2012.


Withdrawal of Rejections:


	The rejection of claims 34-45 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn.

Maintenance/Modification of Rejections Necessitated by Amendment:

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:



Claims 34-45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nur et al. (US 2011/0045034, Published Feb. 2011 – Previously Presented).
Nur et al. teach a dry gelatin sponge comprising a layer of active ingredients (Para. 1, 18, 39), wherein the active ingredients include thrombin formulated with a solution of about 0.2% to about 0.3 % w/v sodium acetate, about 0.2% to about 0.6% w/v calcium chloride, 0.64% w/v sodium chloride, about 0.2% to about 0.8% albumin, and about 1.5% to about 2.5% w/v mannitol (single sugar alcohol) (Para. 92-93), and wherein the sponge comprising the active ingredients is lyophilized or vacuum dried (Para. 80).  Applicant indicates that lyophilization of the composition results in a spongy solid material (see Specification, p. 1, Background of the Invention, Para. 3, Line 5-6).  Therefore, the layer of active ingredients on the dried sponge is a solid composition that necessarily includes the components in the form of a spongy solid following lyophilization.  
It is noted that “about” is defined by Applicant as +/- 10% (see Spec. p. 15, 2nd to last para.).  Nur et al. do not specifically teach that the solid thrombin composition comprises from about 19.5% to about 78%, or about 22% to about 66% mannitol; about 1% to about 20%, or about 1.5% to about 10% sodium acetate; about 2% to about 53%, or about 2.5% to about 43% albumin; about 2.5% to about 31%, or about 4% to about 17% calcium chloride; and about 6% to about 45%, or about 9.5% to about 25% sodium chloride.  However, it is further noted that the concentrations of Nur et al. refer to the amount of each component in solution prior to lyophilization or vacuum drying.  As such, it would have been obvious to one of ordinary skill in in vivo setting (Para. 95, Line 1-4).  
While Nur et al. do not specifically teach that the solid thrombin composition has a water content of less than 3%, or not more than about 1.5% by total weight of the composition, Nur et al. teach that the sponge containing the thrombin composition is vacuum dried or lyophilized to decrease the water content (Para. 82).  As such, it would have been obvious to one of ordinary skill in the art that it is desirable to vacuum dry or lyophilize the composition until the water content is at a low level.
Additionally, please also note that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368.  The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).  Accordingly, it would have been obvious to optimize the concentration of the components in the composition, and the water content, to result in a sponge containing the composition, which is most effective for preventing blood loss in an in vivo setting.
As Nur et al. render obvious the composition as claimed, and as the composition cannot be separated from its properties, the solid thrombin composition would necessarily have thrombin activity recovery of at least 95% or 98%; and would be stable for at least 2 years under non-freezing storage conditions, including at room temperature. 
Claim 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45). 


Response to Arguments

Applicant urges that while the active ingredients form a layer on the dried sponge of Nur, there is no disclosure that this layer is in the form of a powder or a spongy solid as now claimed.   
Applicant’s arguments have been fully considered, but have not been found persuasive.
As noted above, Nur teaches that the sponge comprising the active ingredients is lyophilized or vacuum dried (Para. 80).  Applicant indicates that lyophilization of the see Specification, p. 1, Background of the Invention, Para. 3, Line 5-6).  Therefore, the layer of active ingredients on the dried sponge is necessarily a solid composition including the components in the form of a spongy solid following lyophilization.  

Conclusion
No claims are allowable.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274.  The examiner can normally be reached on Monday-Thursday, 9:00am-7:00pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653